DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
This communication is responsive to the applicant's application filed 10/08/2020.
Claims 1-22 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over DeLuca et al (US-2013/0272508, hereafter, DeLuca) in view of Haus et al (US-10,142,485, hereafter, Haus).
Regarding claim 13, DeLuca discloses an audio output device (see Figs. 1-3, 6) comprising: a microphone (622 of Fig. 6); and at least one processor (618) coupled to the microphone, the at least one processor configured to: participate in a teleconference with one or more remote participants via a user device (see Fig. 6, ¶ [0019], [0068]), wherein the one or more remote participants share an audio stream supported by the teleconference; and provide audio feedback (corresponding audio data) to the user based on a state of the user (voice input state or setting) with respect to the teleconference (see ¶ [0064]-[0067]).
DeLuca discloses the audio output device is a wireless phone, a telephone, a personal computer or a network computer (¶ [0018]), but not a wearable audio output device is wearing by the user.  Haus discloses a conference or teleconference calls between individuals or users take place using a variety of user devices including telephones, smart phones and wearable devices (see Fig. 1A and col. 2, lines 26-41).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to additionally and conveniently providing a common and known wearable device, as shown by Haus, for the user conference or teleconference system of DeLuca.
Regarding claim 14, see ¶ [0064]-[0067] of DeLuca.
Regarding claim 17, Haus discloses wherein the wearable audio output device or user device does not provide a visual indication of the state.
Regarding claim 18, see ¶ [0061], [0062] of DeLuca.
Regarding claim 19, see Fig. 6 and ¶ [0063], [0068] of DeLuca.

Regarding claim 20, DeLuca discloses an audio output device (see Figs. 1-3, 6) comprising: a microphone (622 of Fig. 6); and at least one processor (618) coupled to the microphone, the at least one processor configured to: participate in a teleconference with one or more remote participants via a user device (see Fig. 6, ¶ [0019], [0068]), wherein the one or more remote participants share an audio stream supported by the teleconference; and alter the audio stream (corresponding audio data) to the user based on a state of the user (voice input state or setting), and output the altered audio stream to indicate the state of the user (see ¶ [0064]-[0067]).
DeLuca discloses the audio output device is a wireless phone, a telephone, a personal computer or a network computer (¶ [0018]), but not a wearable audio output device is wearing by the user.  Haus discloses a conference or teleconference calls between individuals or users take place using a variety of user devices including telephones, smart phones and wearable devices (see Fig. 1A and col. 2, lines 26-41).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to additionally and conveniently providing a common and known wearable device, as shown by Haus, for the user conference or teleconference system of DeLuca.
Regarding claim 21, see ¶ [0064]-[0067] of DeLuca.

Regarding claims 15-16 and 22, the combinations of DeLuca and Haus disclosed the wearable audio output device as discussed in claims 13 and 20 above.  DeLuca discloses customized to play specific audio data or corresponding audio data for different voice input states or settings (see Figs. 4-5, ¶ [0056]-[0058]), wherein the corresponding audio data are being stored as songs or tones.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to customized the specific audio data or corresponding audio data with reverberation or spatializing the audio stream for the different voice input states or settings.  And Fig. 5, ¶ [0059]-[0062] of DeLuca discloses the change of the output of the corresponding audio data in response to change of voice input state or setting.
Method claims 1-4,  and 12 are rejected for the same reasoning as set forth for the rejection of apparatus claims 13-17 since the apparatus claims perform the same functions as the method claims.
Regarding claim 5, see ¶ [0062], [0067] of DeLuca.
Regarding claims 6-7, see ¶ [006], [0067] of DeLuca.
Regarding claims 8, ¶ [0064] of DeLuca
Regarding claims 9-11, ¶ [0065], [0066], [0067] of DeLuca


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Liu, Dobler, and Gardner are made of record here as pertinent art to the claimed invention.  The cited references disclose various devices for mute and unmute processing and control for a conference system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XU MEI whose telephone number is (571)272-7523.  The examiner can normally be reached on Monday-Friday 10-6:30 est.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 /XU MEI/            Primary Examiner, Art Unit 2654                                                                                                                                                                                            	 07/03/2022